Franklin App. No. 06AP-1022, 2007-Ohio-4663. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of the joint motion for stay of briefing and to refer this case to mediation and the request for expedited consideration,
It is ordered by the court that the motion is granted.
The court refers this case to mediation under S.Ct.Prac.R. XIV(6), and stays the briefing schedule for this case until further notice. The Clerk of this court shall not accept for filing any merit briefs while this case is in mediation. The court will not issue any decision on the merits of this case until mediation has concluded. The lifting of this stay of briefing or the return of this case to the court's regular docket will begin de novo the time for briefing prescribed in S.CtPrac.R. VI.